DETAILED ACTION
This office action is a response to an application filed on 11/21/2019, in which claims 1-20 are pending and ready for examination. 
    Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 19-20 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by lyer et al. (hereinafter, “lyer”; 20170310431).
In reference to claim 1, 
lyer teaches a method comprising: receiving (successfully detecting, paragraph 159), by a terminal device (UEs, paragraph 159), indication information (grant, paragraph 158); from (paragraph 158 is interpreted as receiving from);a network device (NR-Node, paragraph 158), wherein the indication information indicates (scheduled, paragraph 157); a first time domain(fig. 25,NR-PDCCH location as shown in fig. 25 is read as time domain); resource position (fig. 25,NR-PDCCH is interpreted  as shown in fig. 25 is read as a resource in the first time domain position, paragraph 159), and the first time domain resource position (fig. 25, NR-PDCCH, paragraph 159); is unavailable for transmitting control information ( “if no NR-PDCCH is available”, paragraph 159);
obtaining (successfully detecting, paragraph 159), by the terminal device (UE, paragraph 159), a second control resource set (fig. 25, element, “uNR-PDCCH”) according to the indication information (scheduled, paragraph 158); and
 receiving (successfully detecting, paragraph 159), by the terminal device (UEs, paragraph 159), the control information (fig. 25, element, “uNR-PDCCH”, uNR-PDCCH resources, paragraph 159); on the second control resource set (fig. 25, element, “uNR-PDCCH”). 
In reference to claims 2 and 20, 
lyer teaches wherein the second control resource set (fig. 25, element, “uNR-PDCCH”, uNR-PDCCH resources, paragraph 159); does not comprise a time domain resource in the first time domain resource position (figure 25 teaches uNR-PDCCH or second control resource uses a different time slot from NR-PDCCH or first time domain resource position ). 
In reference to claim 3, 
lyer teaches wherein before receiving (successfully detecting, paragraph 159), by the terminal device (UEs, paragraph 159), the indication information(grant, paragraph 158); from the network device (paragraph 158 is interpreted as receiving from), the method further comprises: obtaining (successfully detecting, paragraph 159), by the terminal device (UEs, paragraph 159), a configured available control resource set (fig. 25, element, “DL grant from uNR-PDCCH puncturing the eMBB symbol”, NR-PDCCH, paragraph 159
wherein the configured available control resource set comprises a first control resource set (fig. 25, element, “DL grant from uNR-PDCCH puncturing the eMBB symbol”, NR-PDCCH, paragraph 159), the first control resource set (fig. 25, element, “DL grant from uNR-PDCCH puncturing the eMBB symbol”, NR-PDCCH, paragraph 159); is used to transmit (URLL NR-PDCCH transmission, paragraph 159); the control information (URLL NR-PDCCH, paragraph 159), and
at least part of the first control resource set (fig. 25, element, “DL grant from uNR-PDCCH puncturing the eMBB symbol”, NR-PDCCH, paragraph 159); occupies the first time domain resource position (fig. 25, element, “NR-PDCCH”).
In reference to claim 19, 
lyer teaches a apparatus, comprising a processor (fig. 56, element 118); and a receiver (fig. 56, element 120), wherein: the receiver is configured to receive indication information from a network device, wherein the indication information indicates a first time domain resource position, and the first time domain resource position is unavailable for transmitting control information; the processor is configured to obtain a second control resource set according to the indication information; and the receiver is further configured to receive the control information on the second control resource set (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 




Allowable Subject Matter
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200068556………………paragraph 123.
20190208482……………..paragraph 141.
20170338906……………..paragraphs 50, 52, 65, 67, 94, 132, 137, 139, 145, 150, 156 and 163.
20170181135…………….paragraphs 15, 29 and 31.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466     

/DIANE L LO/Primary Examiner, Art Unit 2466